                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 06, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

KEN HAMILTON,                                 §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 2:18-CV-347
                                              §
ALLSTATE INSURANCE COMPANY,                   §
                                              §
         Defendant.                           §

                  ORDER ON SUMMARY JUDGMENT MOTIONS

       Before the Court in this insurance dispute are cross-motions for summary

judgment regarding the coverage available under Plaintiff Ken Hamilton’s Standard

Flood Insurance Policy. D.E. 49, 52. The central issue is whether Hamilton’s home is a

non-elevated, two-story home on a concrete slab (as supported by his elevation

certificates) or a post-Flood Insurance Rate Map elevated structure (as supported by the

home’s undisputed original construction). This question requires a determination of

whether Flood Zone B regulations permitted the enclosure or whether the National Flood

Insurance Program prohibited it—while in Zone B. Because neither party has offered

admissible facts or controlling authority on that issue, there is a disputed issue of material

fact precluding summary judgment on both motions. The Court DENIES both motions

(D.E. 49, 52).

       ORDERED this 6th day of May, 2021.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE

1/1
